                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                 :   Case No. 3:19-mj-00729
                                           :
       Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                           :
 vs.                                       :
 IRVIN DWAN JONES,                         :
                                           :
       Defendant.                          :
                                           :


                                BINDOVER ORDER


       This matter was set for preliminary examination on January 2, 2020. Upon the

evidence adduced, the Court finds there is probable cause to believe Defendant

committed the offenses alleged in the Complaint and orders that he be bound over to the

grand jury to answer that charges.

January 2, 2020                                       s/Sharon L. Ovington
                                                       Sharon L. Ovington
                                                  United States Magistrate Judge
